


Exhibit 10.1
                        
EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is entered into by and between
Tribune Publishing Company, LLC (the “Company”), a Delaware limited liability
company, and Tony Hunter (“Employee”), an individual. In consideration of the
mutual promises and covenants contained herein, and for good and valuable
consideration, the receipt and sufficiency of which are acknowledged by both
parties, the Company agrees to employ Employee and Employee agrees to accept
employment with the Company upon the terms and conditions set forth herein.


1.    EMPLOYMENT TERM.


The term of Employee’s employment hereunder shall commence on August 24, 2015
(the “Effective Date”) and, unless terminated pursuant to Section 8 below, shall
continue through August 23, 2018 (the “Employment Term”).


2.    FREEDOM TO ENTER INTO THIS AGREEMENT.


Employee represents and covenants that: (a) the execution, delivery and
performance of this Agreement by him does not and will not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Employee is a party or by which Employee is
bound; and (b) Employee is not a party to or bound by any employment agreement,
noncompetition agreement, non-solicitation agreement, confidentiality agreement
or other agreement or obligation with any other person or entity that would in
any way restrict or otherwise affect his performance of this Agreement.


3.    TITLE AND EMPLOYMENT DUTIES.


During the Employment Term and subject to the terms of this Agreement:


(a) Employee’s title will be CEO/Publisher, Chicago Tribune Media Group.
Employee will have such duties and responsibilities as are customarily exercised
by someone serving in such a capacity as well as such other duties commensurate
with his title and position as the Company may assign him from time to time.


(b) Employee agrees to devote his full business time, attention, and energies to
the business of the Company and further agrees that he will perform his duties
in a diligent, lawful and trustworthy manner, that he will act in accordance
with his title and responsibilities and otherwise conduct himself in accordance
with the written business and employee policies and practices of the Company as
applicable.


(c) Employee will initially be based in and will work out of the Company’s
office in Chicago, Illinois.

























- 1 -

--------------------------------------------------------------------------------




4.    COMPENSATION.


During the Employment Term and subject to the terms of this Agreement:


(a) For the services rendered by Employee under this Agreement, the Company will
pay Employee a gross base salary of six hundred twenty-five thousand dollars
($625,000) per annum (the “Base Salary”). Employee’s Base Salary shall be
payable, less all authorized or required deductions, in accordance with the
Company’s then-effective payroll practices. The Company will periodically review
Employee’s salary and may provide for salary increases during the Employment
Term, such increases to be given, if given, in the discretion of the Company.


(b) Subject to Section 8 below, Employee shall have the opportunity to earn a
discretionary annual management incentive bonus (“Annual Bonus”), with a target
bonus opportunity of one hundred percent (100%) of his Base Salary (the “Target
Bonus”), under a bonus plan to be established in good faith by the Company,
based upon the achievement of both reasonably attainable annual Company and
individual performance objectives as established by the Company. The Annual
Bonus payable for any calendar year shall be paid, if paid, less all required or
authorized deductions, at the time and in the manner such bonuses are paid to
other similarly situated executives receiving annual bonus payments.


(c) For the calendar years 2016, 2017 and 2018, Employee shall be granted a
combination of restricted stock units (“RSUs”) nonqualified stock options
(“Options”) in Tribune Publishing Company, valued in accordance with
Black-Scholes or similar option-pricing model, such annual awards having an
aggregate fair value equal to five hundred and fifty thousand dollars ($550,000)
based on the fair market value (the “FMV”) of the Company’s common stock on the
date of grant.  The equity award each year shall be divided among the two types
of awards as follows:  RSUs - 50% and Options - 50%.  The RSUs and Options shall
be subject to such other terms as set forth in the applicable grant agreement
and in the underlying equity plan as adopted by the Company. Except as
specifically provided otherwise in the grant agreement, if at all, all unvested
Options and RSUs shall terminate immediately upon termination of Employee’s
employment for any reason and all vested Options shall terminate immediately
upon termination of Employee’s employment by the Company with Cause, as defined
below.


5.    BENEFITS.    


(a) While employed by the Company, Employee shall be entitled to participate in
the benefit plans and programs (including without limitation such medical,
dental, vision, life, disability, retirement and other health and welfare
plans), as the Company may have or establish from time to time for its employees
in which Employee would be entitled to participate pursuant to their
then-existing terms, in accordance with the terms and requirements of such
plans. The foregoing, however, is not intended and shall not be construed to
require the Company to establish any such plans or to prevent the modification
or termination of such plans once established, and no such action or failure
thereof shall affect this Agreement. It is further understood and agreed that
all benefits Employee may be entitled to while employed by the Company shall be
based upon his



















- 2 -

--------------------------------------------------------------------------------




Base Salary and not upon any bonus, incentive or equity compensation due,
payable, or paid to Employee, except where, if at all, the benefit plan provides
otherwise.


(b) Employee will be eligible to receive four weeks (20 days) of paid vacation
per calendar year, pro-rated for partial years, to be scheduled and approved in
advance and taken in accordance with the Company’s policies and practices.


6.    BUSINESS EXPENSES.


During the Employment Term, the Company shall reimburse Employee for reasonable
travel and other expenses incurred in the performance of his duties hereunder as
are customarily reimbursed to employees in accordance with the then-applicable
expense reimbursement policies of Company.


7.    RESTRICTIVE AGREEMENTS.


(a) During his employment with the Company (whether or not such employment
continues beyond the Employment Term), Employee agrees that his employment is on
an exclusive basis and that he: i) will not engage in any activity which is in
conflict with his duties and obligations hereunder, whether or not such activity
is pursued for gain, profit, or other pecuniary advantage; and ii) will not
intentionally engage in any other activities which could harm the business or
reputation of the Company or any of its affiliates.


(b) Employee agrees that during his employment with the Company (whether or not
such employment continues beyond the Employment Term) and for twelve (12) months
after the date on which his employment with the Company ends for any or no
reason (whether terminated by him or by the Company), except as required in the
performance of his duties for the Company, he will not: i) employ, either
directly or indirectly, any person previously employed by the Company or any of
its affiliates unless at such time such person is not then and has not been
employed by the Company or any of its subsidiaries, business units, or other
affiliates for at least six (6) months, or in any way solicit, entice, persuade
or induce, either directly or indirectly, any person to terminate or refrain
from renewing or extending their employment with the Company or any of its
subsidiaries, business units, or other affiliates; or ii) intentionally
interfere with the relationship of the Company with any person or entity who or
which is a customer, client, supplier, developer, subcontractor, licensee or
licensor or other business relation of the Company, or assist any other person
or entity in doing so.


(c) As a consequence of his employment by the Company, Employee will be privy to
the highest level of confidential and proprietary business information of the
Company and its affiliates, not generally known by the public or within the
industry and which, thereby, gives the Company and its affiliates a competitive
advantage and which has been the subject of reasonable efforts by the Company
and its affiliates to maintain such confidentiality. Except as required by law
or as expressly authorized by the Company in furtherance of his employment
duties, Employee shall not at any time, during his employment with the Company
(whether or not such employment























- 3 -

--------------------------------------------------------------------------------




continues beyond the Employment Term) or thereafter, directly or indirectly use,
disclose, or take any action which may result in the use or disclosure of, any
Confidential Information. “Confidential Information” as used in this Agreement,
includes all non-public confidential competitive, pricing, marketing,
proprietary and other information or materials relating or belonging to the
Company or any of its affiliates (whether or not reduced to writing), including
without limitation all confidential or proprietary information furnished or
disclosed to or otherwise obtained by Employee in the course of his employment,
and further includes without limitation: computer programs; patented or
unpatented inventions, discoveries and improvements; marketing, organizational,
operating and business plans; strategies; research and development; policies and
manuals; sales forecasts; personnel information (including without limitation
the identity of Company employees, their responsibilities, competence and
abilities, and compensation); medical information about employees; pricing and
nonpublic financial information; current and prospective customer lists and
information on customers or their employees; information concerning planned or
pending acquisitions, investments or divestitures; and information concerning
purchases of major equipment or property. Confidential Information does not
include information that lawfully is or becomes generally and publicly known
outside of the Company and its affiliates other than through Employee’s breach
of this Agreement or breach by any person of some other obligation. Nothing
herein prohibits Employee from disclosing Confidential Information as legally
required pursuant to a validly issued subpoena or order of a court or
administrative agency of competent jurisdiction, provided, if possible, that
Employee shall first promptly notify the Company if he receives a subpoena,
court order or other order requiring any such disclosure, to allow the Company
to seek protection therefrom in advance of any such legally compelled
disclosure.


(d) Employee hereby acknowledges and agrees that the Company owns the sole and
exclusive right, title and interest in and to any and all Works (as defined
below), including without limitation all copyrights, trademarks, service marks,
trade names, slogans, inventions (whether patentable or not), patents, trade
secrets and other intellectual property and/or proprietary rights therein,
including without limitation all rights to sue for infringement thereof
(collectively, “IP Rights”). The Company’s right, title and interest in and to
the Works includes, without limitation, the sole and exclusive right to secure
and own copyrights and maintain renewals throughout the world, the right to
modify and create derivative works of or from the Works without any payment of
any kind to Employee, and the right to exclusively register or record any IP
Rights in the Works in the Company’s name. Employee agrees that all Works shall
be "works made for hire" for the Company as that term is defined in the
copyright laws of the United States or other applicable laws. To the extent that
any of the Works is determined not to constitute a work made for hire, or if any
rights in any of the Works do not accrue to the Company as a work made for hire,
Employee agrees that his signature on this Agreement constitutes an assignment
(without any further consideration) to the Company of any and all of Employee’s
respective IP Rights and other rights, title and interest in and to any and all
Works. “Works” means any inventions, invention disclosures, developments,
improvements, trade secrets, brands, logos, drawings, trademarks, service marks,
trade names, documents, memoranda, data, software programs, object code, source
code, ideas, original works of authorship, or other information that Employee
conceives, creates, develops, discovers, makes or acquires, in whole or in part,
either

























- 4 -

--------------------------------------------------------------------------------




solely or jointly with another or others, during or pursuant to the course of
his employment by the Company or its affiliates, and that relate directly or
indirectly to the Company or any of its affiliates or their respective
businesses, or to the Company’s or any of its affiliates’ actual or demonstrably
anticipated research or development, and that are made through the use of any of
the Company’s or any of its affiliates’ equipment, facilities, supplies, trade
secrets or time, or that result from any work performed for the Company or any
of its affiliates, or that is based on any information of, or provided to him
by, the Company or any of its affiliates. Employee hereby is and has been
notified by the Company, and understands that the foregoing provisions of this
Section 7(d) do not apply to an invention for which no equipment, supplies,
facilities or trade secret information of the Company or any of its affiliates
was used and which was developed entirely on his own time, unless: (a) the
invention relates at the time of conception or reduction to practice (i) to the
business of the Company or any of its affiliates or (ii) to the Company’s or any
of its affiliates’ actual or demonstrably anticipated research and development,
or (b) the invention results from any work performed by Employee for the Company
or any of its affiliates.


(e) It is mutually agreed and stipulated between Employee and the Company that
the covenants set forth in Section 7(a) through 7(d) of this Agreement is
necessary to protect the legitimate business interests of the Company and its
affiliates and are reasonable, including without limitation in time and scope.
    
(f) The amount of actual or potential damages resulting from Employee’s breach
of any provision of Section 7(a) through 7(d) of this Agreement will be
inherently difficult to determine with precision and, further, any breach could
not be reasonably or adequately compensated in money damages. Accordingly, any
breach by Employee of any provision of Section 7(a) through 7(d) of this
Agreement will result in immediate and irreparable injury and harm to the
Company and its affiliates for which the Company and its affiliates will have no
adequate remedy at law. The Company and/or its affiliates, thus, will be
entitled to temporary, preliminary and permanent injunctive relief to prevent
any such actual or threatened breach, without posting a bond or other security.
The Company’s and/or its affiliates’ resort to such equitable relief will not
waive any other rights that any of them may have to damages or other relief, and
the prevailing party in any such litigation shall be entitled to reasonable
attorney’s fees and costs incurred in such an action.



















































- 5 -

--------------------------------------------------------------------------------




8.    TERMINATION/POST-TERMINATION PAYMENTS.


(a) This Agreement, except for Section 7(d) above, will automatically terminate
if Employee dies. In such case, the benefits available to his estate, heirs and
beneficiaries shall be determined in accordance with the applicable benefit
plans and programs then in effect, and the Company shall not have any further
obligations under this Agreement. This Agreement, except for Section 7(d) above,
will not survive Employee’s death, and will not inure to the benefit of his
heirs, assigns and/or designated beneficiaries.


(b) The Company may terminate Employee’s employment at any time during the
Employment Term for “Cause.” “Cause” shall be determined by the Company in its
unfettered good faith discretion, but shall mean the occurrence of any one or
more of the following (it being acknowledged and agreed that a Disability1 of
the Employee shall not be deemed to be Cause):


(i) a material failure by Employee to perform his duties of employment in a
manner reasonably satisfactory to the Company after having been notified in
writing of such specific performance deficiencies and having not less than
thirty (30) days to correct the deficiencies;
(ii) failure or refusal to implement or follow reasonable and lawful directives
of the Company if such breach is not cured (if curable) within 20 days after
written notice thereof to the Employee by the Company;
(iii) a material breach of any material provisions of this Agreement, or a
material violation of the then existing policies, procedures or rules of the
Company, as applicable if such breach is not cured (if curable) within 20 days
after written notice thereof to the Employee by the Company;
(iv) the commission of an act of fraud, embezzlement, theft, material
misappropriation (whether or not related to employment with the Company) or the
commission of or nolo contendere or guilty plea to any felony; or
(v) intentional misconduct materially injurious to the Company, its affiliates
or subsidiaries, either monetarily or otherwise.


(c)(1) The Company may terminate Employee’s employment, at any time, other than
for Cause as defined above. (2) Employee may terminate his employment at any
time during the Employment Term with or without “Good Reason.” “Good Reason”
means, without Employees prior written consent, one or more of the following
events: (a) a material reduction in the Base Salary or a material reduction in
the Target Bonus; (b) a material failure by the Company to pay
___________________________


1 “Disability” means Employee would be entitled to long-term disability benefits
under the Company’s long term disability plan as in effect from time to time,
without regard to any waiting or elimination period under such plan and assuming
for the purpose of such determination that Employee is actually participating in
such plan at such time. If the Company does not maintain a long-term disability
plan, “Disability” means Employee’s inability to perform his duties and
responsibilities hereunder due to physical or mental illness or incapacity that
is expected to last for a consecutive period of 90 days or for a period of 120
days in any 365 day period as determined by the Company in its good faith
judgment.



















- 6 -

--------------------------------------------------------------------------------










in accordance with the terms of this Agreement; (c) a material diminution or
adverse change in Employee’s duties, authority, responsibilities, reporting line
or positions; (d) a Change in Control2; provided, however, that prior to
resigning for Good Reason, Employee shall give written notice to the Company of
the facts and circumstances claimed to provide a basis for such resignation not
more than thirty (30) days following his knowledge of such facts and
circumstances or with respect to a Change in Control, not more than five (5)
days following the occurrence of a Change in Control), and, if curable (with the
understanding that the occurrence of a Change in Control is not curable), the
Company shall have thirty (30) days after receipt of such notice to cure such
facts and circumstances (and if so cured, then Employee shall not be permitted
to resign with Good Reason in respect thereof). Any resignation with Good Reason
shall be communicated to the Company by written notice, which shall include
Employee’s date of termination of employment (which, except as set forth in the
preceding sentence or in the event of a Change in Control, shall be a date at
least ten (10) days after delivery of such notice and the expiration of such
cure period and not later than 60 days thereafter and which, in the case of a
Change in Control, shall be within ten (10) days following the effective date of
the Change in Control).


(d) If the Company terminates Employee’s employment other than for Cause as
defined above or if Employee resigns for Good Reason during (and not after) the
Employment Term, the Company will provide him within twenty (20) days after the
date on which Employee’s employment terminates with a Waiver and General Release
(the “Waiver”) of any and all legally-waivable claims against the Company and
its past, present, and future parents, divisions, subsidiaries, partnerships,
other affiliates, and other related entities (whether or not they are wholly
owned); and the past, present, and future owners, trustees, fiduciaries,
administrators, shareholders, directors, officers, partners, agents,
representatives, members, associates, employees, and attorneys of each entity
listed above, and provided that on or within twenty one (21) days after the date
on which Employee receives the Waiver or such longer period as may be applicable
under the ADEA, Employee: i) signs, dates and returns the Waiver to the Company;
and ii) does not revoke the Waiver in accordance with its terms, the Company
will, as liquidated damages (“Liquidated Damages”), pay Employee (i) twelve (12)
months of his Base Salary, less all required or authorized deductions, said
payments to be made in bi-weekly payments with the first payment to be made
within fifteen (15) days after the date on which the Company receives a signed
and dated copy of the Waiver from Employee except that if later, to the extent
required by Section 9, such first payment shall be made within the first five
(5) days of the calendar year following the calendar year of Employee’s
termination of employment if the review period for the Waiver could extend into
such next calendar year; (ii) any unpaid Annual Bonus with respect to the
calendar year immediately preceding the calendar year of termination of
employment, (iii) a pro-rata amount of the Annual Bonus based on actual
performance with respect to the calendar year of termination of employment,
based on the number of days worked in such calendar year, said payment to be
made at the time and in the same manner as other senior executive officers of


___________________________
2 “Change in Control” is defined in Exhibit A.















- 7 -

--------------------------------------------------------------------------------










the company, (iv) accelerated vesting of all outstanding unvested equity awards
granted under
Section 4(c) prior to the date of termination that would have vested in the
ordinary course over
the one (1) year period following such termination.


(e) The parties expressly agree that the Company’s payment of Liquidated Damages
pursuant to Section 8(d) above precludes Employee from eligibility for or
entitlement to any and all other damages, including but not limited to
compensation, benefits or perquisites, subject to any benefits that may be
vested under the terms of applicable benefit plans in which he participates.
Notwithstanding any other provision of this Agreement, Employee shall not
participate in or be eligible under (and Employee hereby waives participation
in) any other severance or severance-related plan or program of the Company or
any of its affiliates in effect at any time (whether his employment terminates
or is terminated with or without Cause during the Employment Term).


9.    Compliance with IRS Code Section 409A.


It is intended that any amounts and benefits payable under this Agreement will
be exempt from or comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and treasury regulations relating thereto, so as not to
subject Employee to the payment of any interest and tax penalty which may be
imposed under Section 409A of the Code, and this Agreement shall be interpreted
and construed accordingly, provided, however, that the Company and its
affiliates shall not be responsible for any such interest and tax penalties. All
references in this Agreement to Employee’s termination of employment shall mean
a separation from service within the meaning of Section 409A of the Code. The
timing of the payments or benefits provided herein may be modified to so comply
with Section 409A of the Code. Any reimbursement payable to Employee pursuant to
this Agreement shall be conditioned on the submission by Employee of all expense
reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to Employee in accordance with Company
practices following receipt of such expense reports (or invoices), but in no
event later than the last day of the calendar year following the calendar year
in which Employee incurred the reimbursable expense. Notwithstanding any other
provision in this Agreement, if on the date of Employee’s separation from
service (as defined in Section 409A of the Code) (i) the Company or any of its
affiliates is a publicly traded corporation and (ii) Employee is a “specified
employee,” as defined in Section 409A of the Code, then to the extent any amount
payable under this Agreement upon Employee’s separation from service constitutes
the payment of nonqualified deferred compensation, within the meaning of Section
409A of the Code, that under the terms of this Agreement would be payable prior
to the six (6) month anniversary of Employee’s separation from service, such
payment shall be delayed until the earlier to occur of (x) the first day of the
month following the six (6) month anniversary of Employee’s separation from
service or (y) the date of Employee’s death.


10.    NOTICES.
  



















- 8 -

--------------------------------------------------------------------------------










Any notice, request, or other communication required or permitted to be given
hereunder shall be made to the following addresses or to any other address
designated by either of the parties hereto by notice similarly given: (a) if to
the Company, to Tribune Publishing Company, LLC, c/o Chief Executive Officer,
435 N. Michigan Avenue, Chicago, IL 60611; and (b) if to Employee, to his last
known home address in the Company’s records. All such notices, requests, or
other communications shall be sufficient if made in writing either (i) by
personal delivery to the party entitled thereto, (ii) by certified mail, return
receipt requested, or (iii) by express courier service with proof of delivery,
and shall be effective upon personal delivery, upon the fourth (4th) day after
mailing by certified mail, or upon the second (2nd) day after sending by express
courier service.



- 9 -

--------------------------------------------------------------------------------






11.    COMPANY PROPERTY


Except as reasonable or appropriate in furtherance of Employee’s employment,
Employee will not remove from the Company’s premises any property of the Company
or its affiliates, including without limitation any documents or things
containing any Confidential Information, computer programs and drives or storage
devices of any kind (portable or otherwise), files, forms, notes, records,
charts, or any copies thereof (collectively, "Property"). Upon any termination
at any time by either party of Employee's employment for any or no reason,
Employee shall return to the Company, and shall not alter, delete or destroy,
any and all Property, including without limitation any and all laptops and other
computer equipment, iPhones, iPads, laptops, blackberries and similar devices,
cellphones, credit cards, keys and other access cards, and electronic and
hardcopy files.


12.    NONDISPARAGEMENT.


Employee agrees that he will not at any time during his employment with the
Company (whether or not such employment continues beyond the Employment Term) or
thereafter take (directly or indirectly, individually or in concert with others)
any actions or make any communications calculated or likely to have the effect
of undermining, disparaging or otherwise reflecting negatively upon the
reputation, goodwill, or standing in the community of the Company, or any of its
respective subsidiaries, business units, other affiliates, officers, directors,
employees and/or agents, provided that nothing herein shall prohibit Employee
from giving truthful testimony or evidence to a governmental entity, or if
properly subpoenaed or otherwise required to do so under applicable law.


13.    ASSIGNMENT.


This is an Agreement for the performance of personal services by Employee and
may not be assigned by Employee. This Agreement may be assigned or transferred
to, and shall be binding upon and shall inure to the benefit of: (a) the
Company, or its subsidiaries, business units, or other affiliates and its/their
respective legal successors; and (b) any person or entity that at any time
(whether by merger, purchase or otherwise) acquires all or substantially all of
the assets, ownership interests or business of the Company.


14.
GOVERNING LAW; INTERPRETATION OF THE AGREEMENT.



This Agreement shall be construed and interpreted in accordance with the laws of
the State of Illinois (without giving effect to the choice of law principles
thereof). Employee and the Company acknowledge that each party had an equal
opportunity to review and/or modify the provisions set forth in this Agreement.
Thus, in the event of any misunderstanding, ambiguity or dispute concerning this
Agreement's provisions or their interpretation, no rule of construction shall be
applied that would result in having this Agreement interpreted against either
party. The language of all parts in this Agreement shall be construed as a
whole, according to fair meaning, and not strictly for or against any party. The
headings provided in boldface are inserted for the

- 10 -

--------------------------------------------------------------------------------




convenience of the parties and shall not be construed to limit or modify the
text of this Agreement.


15.
COMPLETE AGREEMENT.



This Agreement embodies the entire agreement and understanding of the parties
hereto with regard to the matters described herein and supersedes any and all
prior and/or contemporaneous agreements and understandings, oral or written,
actual or alleged, between said parties regarding such matters, including
without limitation concerning Employee’s compensation arrangements or other
terms and conditions of employment (if any), and any actual or alleged prior
employment agreements with or involving the Company or any of its affiliates.
This Agreement cannot be amended, modified, supplemented or altered except by
written amendment signed by Employee and the Chief Executive Officer of the
Company.


16.    SEVERABILITY/REFORMATION.


Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law. If any provision of
this Agreement is found by a court of competent jurisdiction to be unreasonable
or otherwise unenforceable, it is the purpose and intent of the parties that any
such provision be deemed modified or limited so that, as modified or limited,
such provision may be enforced to the fullest extent possible. If any provision
of this Agreement is held to be prohibited by or invalid under applicable law
(notwithstanding any attempted modification or limitation pursuant to the
preceding sentence), such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
17.    SURVIVAL.


Except as provided in Section 8(a) above, the provisions of Section 2 and of
Sections 7 through 17 (inclusive) of this Agreement shall survive any expiration
of the Employment Term and any termination of Employee’s employment at any time
(whether during or after the Employment Term) by either party with or without
Cause, and shall not be limited or discharged by any alleged breach or
misconduct on the part of the Company.

- 11 -

--------------------------------------------------------------------------------








18. MISCELLANEOUS.
This Agreement may be executed in two or more counterparts, or by facsimile
transmission, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. The headings
contained in this Agreement are for reference purposes only, and shall not
affect the meaning or interpretation of this Agreement.


TONY HUNTER
TRIBUNE PUBLISHING COMPANY, LLC





_/s/ Tony Hunter________________
By:__/s/ Jack Griffin____________

Jack Griffin, CEO

        


Date: __8/27________________, 2015
Date: __8/27__________________, 2015












- 12 -

--------------------------------------------------------------------------------








EXHIBIT A


“Change in Control” means the occurrence of any of the following events:
(a)    Consummation of a merger, consolidation, or other reorganization of the
Company (“Business Combination”), sale of securities representing a majority of
the voting equity securities the Company in a tender offer, equity placement, or
other transaction, or the sale of all or substantially all of the Company’s
business and/or assets as an entirety to (“Sale”), one or more entities that are
not subsidiaries or affiliates of the Company, unless immediately following such
Business Combination or Sale, (i) 50% or more of the total voting power of (x)
the entity resulting from such Business Combination or the entity that has
acquired all or substantially all of the business or assets of Tribune or the
Company in a Sale (in either case, the “Surviving Company”), or (y) if a Sale,
the ultimate parent entity that directly or indirectly has Beneficial Ownership
of sufficient voting securities eligible to elect a majority of the board of
directors (or the analogous governing body) of the Surviving Company (the
“Parent Company”), is represented by the outstanding common voting securities of
the Company, as applicable, that were outstanding immediately prior to such
Business Combination or Sale (or, if applicable, is represented by shares into
which the outstanding common voting securities of Tribune or the Company, as
applicable, were converted or exchanged pursuant to such Business Combination or
Sale), (ii) no Person is or becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the total voting power of the outstanding voting
securities eligible to elect members of the board of directors (or the analogous
governing body) of the Surviving Company (if a Business Combination) or the
Parent Company (if a Sale), and (iii) at least a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(if a Business Combination) or the Parent Company (if a Sale) following the
consummation of the Business Combination or Sale were members of the board of
directors (or the analogous governing body) at the time of such board’s approval
of the execution of the definitive agreement providing for such Business
Combination or Sale or recommendation or approval of such tender offer, equity
placement, or other transaction (terms capitalized but not otherwise defined in
this subsection (a) of this footnote have the meaning set forth in Tribune’s
2014 Omnibus Incentive Plan); or
(b)    Individuals who on August 1, 2015 constituted the Board cease to
constitute at least a majority thereof, unless the election, or the nomination
for election by Tribune’s stockholders, of each new director was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who were
directors on August 1, 2015 (including for these purposes, new members whose
election or nomination was so approved), but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board.







- 13 -